Duckworth, Chief Justice.
The accused was indicted, tried and convicted of the crime of robbery with a recommendation for mercy. His appeal is from the conviction and sentence to life imprisonment which is based on alleged errors in failing to grant motions for directed verdict and a new trial on the general grounds only. Held:
The evidence showed a physical assault on the prosecutrix at night in which her pocketbook was knocked to the ground; the fingerprints of the accused on her car; his footprints leading away from the attack; his arrest shortly thereafter with cobwebs in his hair after he was seen running from a house; and the finding of the pocketbook with some pictures and papers torn into bits under the house where there were cobwebs. The circumstantial evidence was sufficient to prove the crime of robbery by force, and the evidence was sufficient to support the verdict. None of the errors enumerated is meritorious.

Judgment affirmed.


All the Justices concur.